Citation Nr: 1211914	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  A hearing loss disability is not attributable to service.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a January 2010 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

It is noted that, in response to a request for service personnel records, the National Personnel Records Center reported that these records were fire-related and included only the Veteran's DD 214.  However, there is no indication that the STRs are incomplete or were affected by the NPRC fire as the STRs were submitted to VA in April 1957 in connection with a prior VA claim and before the fire occurred at the NPRC facility in the 1970s.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Analysis

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  He reported on his December 2009 VA compensation claim that these disorders began on April 2, 1954, and that he received treatment through the Buffalo VA Medical Center.  In a statement dated later in December 2009, the Veteran reported that the disorders were due to noise exposure in service.  He noted that he was an ammunition supply specialist and that he delivered supplies to the batteries where he was exposed to loud noises when he unloaded the supplies.  In support of his claims, the Veteran submitted a buddy statement dated in August 2010 indicating that the Veteran's battalion experienced heavy enemy artillery and small arms fire, and that the ammunition supply train supplied these troops throughout the battle.  Another buddy statement dated in January 2010 similarly reflects that the Veteran told him in service that he was exposed to gunfire while unloading supplies.  An undated buddy statement reflects that the Veteran worked in a service battery and delivered supplies to forward units during engagements.

STRs show that the Veteran's hearing was 15/15 on whisper voice testing at service pre-induction examination in February 1952 and service separation examination in April 1954.  STRs show no complaints or findings of hearing loss or tinnitus.

The Veteran filed an original VA compensation claim (VA Form 8-526) in January 1957.  At that time, the Veteran did not report having any hearing disorders due to service.  The Veteran next filed a VA compensation claim in December 2009.

A VA treatment record dated in November 2009 reflects that the Veteran presented for an initial audiological evaluation.  He reported hearing loss in both ears which had gradually become worse.  He further reported a 40 year history of tinnitus.  The Veteran acknowledged military and some occupational noise exposure (shoe repair and highway department).  Audiological testing showed findings consistent with sensorineural hearing loss, bilateral.  A bilateral hearing loss disability as defined by VA was shown.

Report of VA audiological examination dated in February 2010 reflects complaints of hearing loss and tinnitus.  The Veteran reported having tinnitus since 1953.  Audiological testing showed findings consistent with sensorineural hearing loss, bilateral.  A hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran's hearing loss disability and tinnitus were not related to the history of noise exposure in service because the Veteran had normal hearing at discharge, no documented hearing complaints for many years after service, and a history of noise exposure in post-service employment.

A February 2010 letter from the Veteran's former employer, the highway department, reflects that the Veteran had reported no hearing loss due to existing working conditions, and that hearing protection was made available to employees engaged in jobs that may involve exposure to high noise levels.

In September 2010, the Veteran reported that he had filed a claim for service connection for hearing loss with VA in 1971, that he was exposed to combat noise in service, and that his hearing problems were not related to his civilian occupations after service.  The Veteran argued that the lay statements show that his hearing disorders were likely due to in-service acoustic trauma.

Report of VA audiological examination dated in March 2011 reflects that the Veteran's hearing loss disability and tinnitus are "not as least as likely as not" the result of the Veteran's military noise exposure.  Regarding hearing loss, the rationale was that (1) portions of the audiogram configuration were not consistent with noise exposure, (2) the Veteran's left ear demonstrated mixed hearing loss, which was not related to (consistent with) noise exposure, (3) the Veteran had occupational noise exposure, (4) the Veteran had 15/15 whispered voice test at discharge without complaint of hearing problems, and (5) VA treatment note dated in November 2009 showed a history of gradually worsening hearing loss.  Regarding tinnitus, the rationale was that there were many intervening years between service discharge and the first documented complaint of tinnitus, and the fact that the Veteran had at this examination reported onset of tinnitus 20 years earlier (or 37 years after service discharge).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  Hearing loss and tinnitus are not shown in service.  Furthermore, although a hearing loss disability and tinnitus are currently shown, these disorders have not been attributed to service by any health care professional.

Although the evidence of record establishes that the Veteran has a current hearing loss disability and tinnitus, the Board finds that the more persuasive evidence of record shows that his hearing disorder are not related to military service.  The evidence of record shows no complaints or findings for hearing loss in service.  The first documented evidence of hearing loss is more than 50 years after service separation and the current findings for hearing loss and tinnitus have not been related to military service by reliable evidence.

The Veteran reports acoustic trauma in service and current hearing disorders related thereto.  The Board accepts that he is competent to report hearing problems to include decreased hearing acuity and ringing in the ears along with in-service noise exposure.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, here, the Board finds that the Veteran's assertions of hearing loss and tinnitus in service are not credible.  In weighing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may further weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran is not credible because he is an inconsistent historian, and there is an absence of contemporary medical evidence for hearing problems coupled with normal service separation findings.  Specifically, the record shows no in-service complaints or findings for hearing loss or tinnitus, whereas the report of separation examination shows essentially normal findings for hearing acuity and no documented report of tinnitus.  Further weighing against the Veteran's credibility is the Veteran's original VA claim dated in 1957, which is silent for any report of hearing disability related to service.  In regards to the Veteran being an inconsistent historian, it is noted that he reported on his initial hearing evaluation in 2009, prior to filing his hearing disability claim, that tinnitus began 40 years prior-that is, in 1969, many years after service discharge.  The Veteran later reported in connection with his VA compensation claim that his hearing disorders began in April 1954 (same month of service discharge).  Then, the Veteran later reported in March 2010 that his tinnitus began in 1991, many years after service discharge.  In view of the foregoing, the Board finds that the Veteran's statements have diminished probative value with regard to onset of symptoms and any reported continuity of symptomatology.

The Board finds that the normal findings in service and the silent service treatment records to be far more probative than the remote assertions advanced in this case.  Additionally, the Board finds that the negative VA audiological opinions dated in February 2010 and March 2011 are more probative than the Veteran's assertions of etiology regarding hearing loss and tinnitus as these were prepared by skilled, medical professionals after review of the claims folder, examination of the Veteran, and consideration of the Veteran's medical history.  Medical evidence showing that hearing loss or tinnitus is etiologically related to service has not been presented.

To the extent that the Veteran offers the buddy statements as evidence linking his hearing problems to service, the Board finds that these individuals are not competent to provide a medical opinion in this regard as they lack the requisite medical expertise.  Likewise, although he is competent to report hearing loss and tinnitus, the Veteran is not competent to opine on the etiology of his current hearing loss disability and tinnitus as he does not possess any medical training or expertise.  See Jandreau, supra.  Therefore, the nonmedical evidence in this regard has no probative value.

In view of the above discussion, the claims must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


